The act of 1784, ch. 10, sec. 7, requires sales of slaves to be in writing, and to be proved and registered within a definite time, or otherwise to be void; it also directs deeds of gift to be in like manner proved and registered, or otherwise to be (67)  void. The act of 1792 dispenses with the necessity for a bill of sale where, upon the sale, possession is delivered to the vendee; but it leaves deeds of gift under the regulations of the former act; and the meaning of that act is that upon a gift made by a parent to a child, a deed of gift shall be executed and proved and registered. The reason for publicity which induce the Legislature to pass the act being, as they considered, stronger in this latter case than in the former. Should we determine by the letter of the act that the parties are not bound to make a deed of gift, but only to register it when made, the consequence will be that this act will encourage the not making deeds of gift, and many cases will not be concealed in private parol transactions, which before the act, and had it not been passed, would have had the solemnity and publicity of a deed; and the act will be made to have an operation directly the reverse of what it was intended to have.
Verdict and judgment for the plaintiff.
NOTE. — See the cases collected in the note to Farrel v. Perry,2 N.C. 2.
Cited: McCree v. Houston, 7 N.C. 453; Bell v. Culpepper, 19 N.C. 21.